ICJ_067_GulfOfMaine_CAN_USA_1984-10-12_JUD_01_ME_01_EN.txt. 353

SEPARATE OPINION OF JUDGE SCHWEBEL

I have voted for the Chamber’s Judgment because I agree with the
essentials of its analysis and reasoning, and because I find that the resul-
tant line of delimitation is not inequitable.

In my opinion, the Chamber is right to exclude both the claims of the
United States and of Canada, not with a view towards “splitting the
difference” between them but because those claims, for the reasons which
the Chamber’s Judgment illuminates, are insufficiently grounded in law
and equity. The Chamber is right to hold that the equidistance method of
delimitation of the continental shelf which is found in the Convention on
the Continental Shelf of 1958 to which the United States and Canada are
party is not a rule of international law which binds the Parties in this case
who seek not a simple delimitation of their continental shelf but the
determination of a single maritime boundary comprehending the conti-
nental shelf and fishing and other rights in the waters above that shelf. The
Chamber is right to reject an interpretation of the “distance principle”
which in substance maintains that the intention of the Third United
Nations Conference on the Law of the Sea was indirectly to prescribe the
application of the equidistance method while directly declining, in the
governing provisions of the Convention which it drafted, even to make
mention of that method. The Chamber is right to deny the claims of
“primary” and “secondary” coasts, and to discount lines which find their
rationale either in continental shelf or in fishing considerations but which
do not embrace the requirements and equities of a single maritime boun-
dary. It is right to uphold the contention that the lengths of national coasts
bearing upon the waters in question and the locus of the existing boundary
between the United States and Canada must, in the circumstances of this
case, be weighed in arriving at a delimitation. It is right to emphasize how
limited the principles of international law in this sphere of maritime
delimitation are. And the Chamber is certainly right to stress that, in every
case of delimitation of a maritime boundary, the particular pattern of the
area’s geographical configuration must govern.

For some of these and for other reasons which the Chamber’s Judgment
sets forth, ] am unable to accept the contention of the United States that
the area essentially at stake in the case — Georges Bank — is “as American
as apple pie”. That homely and appealing phrase of the United States
Agent has considerable historical support ; indeed, United States counsel
marshalled a great many arguments in its support. But, in view of the

111
354 GULF OF MAINE (SEP. OP. SCHWEBEL)

Chamber’s analysis of the applicable considerations of law and equity, I
agree with its decision to divide Georges Bank between the United States
and Canada. I agree as well with its basic approach in this case of dividing
overlapping areas equally, subject, however, to a critical adjustment which
takes appropriate account of the fact that much the greater part of the Gulf
of Maine is bordered by the territory of the United States.

Where I disagree with the Chamber is in its placement of the dividing
line. Its line substantially departs from the line which would result from the
application of the Chamber’s methodology if the Chamber did not, as I see
it, err in one key respect.

There was much dispute between the Parties over the extent of the coasts
of the Bay of Fundy to be regarded as coasts of the Gulf of Maine area
for purposes of calculations of proportionality. That is understandable,
because the impact of the treatment of those coasts could be anticipated to
affect, and, in the event, does most materially affect, the placement of the
line of delimitation.

The Judgment disposes of this dispute by holding that the coasts of the
Bay of Fundy should be included up to the point where the Bay so narrows
that it contains “only maritime areas lying no further than 12 miles from
the low water mark” (para. 31). But the Judgment does not show why this is
a determinative or even relevant consideration.

It is instructive to recall (as the Chamber does not) that, as recently as
1982, the International Court of Justice rejected a calculation of propor-
tionality which would have taken into account the legal status of waters of
the Gulf of Gabes (Continental Shelf (Tunisia/ Libyan Arab Jamahiriya),
Judgment, I.C.J. Reports 1982, pp. 75-77). As the late distinguished counsel
of Canada, Professor Antonio Malintoppi, reminded the Chamber, at the
hearing of 5 May 1984 (afternoon) :

“... the legal status of the waters off the coast in question is not a
relevant factor when deciding whether or not these coasts should be
included in the calculation of coast-ratios for the purpose of the
proportionality test. The Tunisia/ Libya case is quite clear on this
point.”

Furthermore — to quote again from the argument of Canadian counsel
— “Canada maintains for historical reasons its right to treat the waters of
the Bay of Fundy as internal waters”. That is to say, Canada reserves the
right to treat all the waters of the Bay of Fundy as internal waters ; in the
application of Canadian law, it is unclear whether territorial waters come
into play at all in the Bay of Fundy. It is difficult to understand why the
Chamber feels justified in basing its Judgment on this matter, to the
benefit of Canada, on a criterion which Canadian law itself appears to
obviate.

It should be added that the Chamber’s approach to this question may
not be wholly consistent with that which the Judgment applies to Massa-

112
355 GULF OF MAINE (SEP. OP. SCHWEBEL)

chusetts Bay. That Bay contains both internal or territorial waters and high
seas (some high seas even if, in order to compare like with like, one were to
apply the Canadian 12-mile territorial sea limit rather than the United
States 3-mile limit), but the straight line which the Chamber quite rea-
sonably draws across its mouth from Nantucket to Cape Ann makes no
distinction between them. Practically speaking, such a distinction would
come to very little in Massachusetts Bay. But this inconsistency suggests
the artificiality of the line which the Chamber has drawn in the Bay of
Fundy.

Paragraph 31 of the Judgment also observes that the part of the Bay of
Fundy closest to the Gulf is wide and the depth of the waters the same. The
probative character of these observations is not clear. It has not been
proposed to ignore the width of the mouth of the Bay of Fundy ; for its
part, the United States proposed to draw a closing line across it and to give
that closing line full effect in a calculation of proportionality (which, in my
view, for reasons explained below, would accord Canada insufficient
credit for the extent of the coasts of the Bay). And of what significance is
the depth of the waters or their character ? To be sure, the waters of the Bay
of Fundy mix with and influence the waters of the Gulf of Maine, but so do
the ocean currents which flow into the Gulf as, for that matter, do the
waters of the rivers that flow into the Gulf.

Since the reasons given by the Chamber in paragraph 31 of the Judgment
afford inadequate support for its conclusions, what is a more sustainable
approach ? In my view, Canada should be credited in a calculation of
proportionality with that portion of the coast of New Brunswick which,
running from the international border, actually fronts upon the Gulf of
Maine, as far, at least, as Point Lepreau, and, at most, as Saint John,
together with the length of a closing line running from one of those points
to Brier Island, Nova Scotia. An illustration which in this respect does not
much differ from this formula was presented by Canada itself in Canadian
Figure 171, entitled “Canadian Proportionality Model A including Only
the Bay of Fundy Coast that ‘Faces’ the ‘Area in Which the Delimitation Is
to Take Place’ ”, which was laid before the Chamber in the course of its oral
proceedings (which is not to say that Canada gave any support to the
Fundy calculation which this opinion supports). The approach which I
believe the Chamber should have adopted in this regard is illustrated on
the Map annexed to this opinion (see p. 359, below), which takes Saint
John (apparently the point reached in Canadian Figure 171) as the farthest
reach of the Fundy coast facing the Gulf of Maine.

The reasons why I support this approach are essentially these :

(a) Apart from, at the extreme, the stretch of New Brunswick coast up to
Saint John, the coasts of the Bay of Fundy do not face the Gulf of
Maine or the area of the delimitation : they face each other.

113
356 GULF OF MAINE (SEP. OP. SCHWEBEL)

(b) For that reason, the extension of the remaining, interior segments of

(c)

the coasts of the Bay of Fundy cannot overlap the extension of the
coasts of the United States in the Gulf of Maine area or the area of
delimitation in any consequential measure ; as the Agent of Canada
acknowledged at the hearing of 3 April 1984 (morning) : “The concave
configuration of the Bay of Fundy means that its coasts cannot, even
under the application of equitable principles, be granted a significant
seaward extension of their own.” Accordingly, and in view of the
great length of the coasts of the Bay of Fundy relative to its water
area, the Fundy coasts should, in a calculation of proportionality, be
abated.

Third, to do otherwise and to give full weight to a feature which in this
case is so distorting in a calculation of proportionality would be inequi-
table. The reason why inclusion of the coasts, or even the greater part
of the coasts, of the Bay of Fundy, is distorting is that its very long
coasts and relatively small water area so substantially affect the ratio of
coast to water in the entire Gulf of Maine area. The impact varies
somewhat with the test area taken. But to cite one example advanced
in the United States pleadings, inclusion of the whole of the Bay of
Fundy increases by just 7 per cent the sea area appertaining to Canada
in the proportionality test illustrated by Figure 51A of the Canadian
Counter-Memorial while at the same time it increases the Canadian
coastline length by 93 per cent. The situation is thus to be distin-
guished, principally on this ground, from that addressed by the Court
in the Continental Shelf (Tunisia/ Libyan Arab Jamahiriya) case, I.CJ.
Reports 1982, pages 75-76, and referred to in paragraph 221 of the
Judgment in the instant case, where the extent of coasts and sea areas
were in relative equilibrium. In the Tunisia/ Libya case, it did not much
matter whether certain segments of coast and their waters, including
the coasts and waters of the Gulf of Gabes, were included in or
excluded from the test of proportionality, because of that equilibrium.
But in this case, the locus of the line may be fundamentally affected by
the extent of the coasts of the Bay of Fundy which are included, since
those coasts are so disproportionate to the waters they comprehend.
“So great an exaggeration of the consequences of a natural geogra-
phical feature must be remedied or compensated for as far as possible,
being itself creative of inequity.” (North Sea Continental Shelf, Judg-
ment, Î.C.J. Reports 1969, p. 49.)

The Chamber’s Judgment does not count the whole of the Bay and its

CO

asts, but, in my view, it counts so much as, arguably, to create an

inequity.

If the Chamber had included in its calculation of proportionality the

more limited measure of the coasts of the Bay of Fundy which I believe to

114
357 GULF OF MAINE (SEP. OP. SCHWEBEL)

be appropriate, the effect on the placement of the line of delimitation
would have been significant. How significant is illustrated on the attached
map, which treats the coasts of the Bay of Fundy in this fashion. On this
map are marked both the line delimited by the Chamber’s Judgment and
the line which, in my view, better accords with the governing considera-
tions of law and equity (see p. 359, below).

Despite the extent of the difference between the line of delimitation
which the Chamber has drawn and the line which my analysis produces, I
have voted for the Chamber’s Judgment. I have done so not only because I
am generally in agreement with its reasoning but because I recognize that
the factors which have given rise to the difference between the lines are
open to more than one legally — and certainly equitably — plausible
interpretation. The main operative issue of the Judgment which sets me
apart from the Chamber’s majority is the extent of the coasts of the Bay of
Fundy to be included in a calculation of proportionality. While I have the
doubts set forth above about the Chamber’s approach, I must acknowledge
that the alternative approach which I propose is open to criticism on
several counts, not least on the ground that the portion of the coasts of New
Brunswick that “faces” the Gulf of Maine is in some measure a matter of
subjective perspective.

On a question such as this, the law is more plastic than formed, and
elements of judgment, of appreciation of competing legal and equitable
considerations, are dominant. It is easier to criticize than to construct. The
United States espoused one position on the coasts of the Bay of Fundy and
Canada a very different position ; the Chamber has arrived at a third,
intermediate position and I at a fourth, intermediate position. While I am
convinced of the equity of my conclusion, nevertheless I am not prepared
to maintain that the Chamber is necessarily wrong and that the line which
its position on the test of proportionality has produced is inequitable. On
the contrary, is is to be expected that differences of judgment on the
application of equitable principles will arise, which at times may not admit
of confident conclusions of law. Analysts of the jurisprudence of this Court
and of international arbitration as acute as the late Wolfgang Friedmann
and Elihu Lauterpacht have pointed out that the Court, in its seminal
Judgment in the North Sea Continental Shelf cases, gave weight to certain
considerations which it saw as equitable while excluding others that might
as well (or better) have been included (Wolfgang Friedmann, “The North
Sea Continental Shelf Cases — A Critique”, American Journal of Interna-
tional Law, Vol. 64 (1970), pp. 229 ff., and E. Lauterpacht, Q.C., “Equity,
Evasion, Equivocation and Evolution in International Law”, American
Branch of the International Law Association, Proceedings and Committee
Reports, 1977-1978, pp. 40-41). Mr. Lauterpacht has observed that the
Decision of the Court of Arbitration on the delimitation of the continental
shelf between France and the United Kingdom went even further in its
selective application of principles of equity while not explaining why its
conclusions were equitable (ibid. pp. 41-43). In view of the flexibility of
approach illustrated by these important judgments, it is not to be expected

115
358 GULF OF MAINE (SEP. OP. SCHWEBEL)

that subsequent cases will not afford considerable room for differences of
opinion in the application of equitable principles to problems of maritime
delimitation.

(Signed) Stephen M. SCHWEBEL.

116
359 GULF OF MAINE (SEP. OP. SCHWEBEL)

ETF Ce TOUT LR Mot sees rey
L CAKADA À Fi he a be

 

 
 
      

eoyodey ey

Le

     
  

Sai Seal lalend
: German Sabie
Bank

 
 

 
 
 
  

 

 

; Sy ATLANTIC 7
Ys te fantucket -
dre awe OCEAN

eae 2 * -

Et ot 3 ao —
- 6°

_ \ ]

L À D* |

Val
| ee a aa : 7
ie 70° 68° eee 64° 4
L L 1 L L | L a i | | L L L L L i L L L i 1 | 4 L L 4 | | L L L | 1 f 1 L i 1 1 | | fi L 1 t 1 L L L |

 

Map

REFERRED TO IN THE SEPARATE OPINION OF JUDGE SCHWEBEL

Chamber’s line  —-------

Judge Schwebel’s line
117
